Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162944(39)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  CINDY BRAXTON,                                                                                        Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices
                                                                     SC: 162944
  v                                                                  COA: 351397
                                                                     Oakland CC: 2018-168673-NO
  BEAUMONT HEALTH TROY, WILLIAM
  BEAUMONT HOSPITAL, and SARA A.
  MOOSA,
             Defendants-Appellees.
  ______________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before June 17, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 28, 2021

                                                                               Clerk